DETAILED ACTION
Response to Arguments
This is in response to applicant’s amendment/response filed of 12/30/2020, which have been entered and made of record.  Claims 1-2, 10-11, and 21 have been amended. Claims 1-15 and 17-21 are pending in the application.
Applicant’s arguments, in remarks filed 12/30/2020, with respect to amended limitations that “as illustrated in Watanabe, a part of the upper side of the non-rectangular image and a part of the lower side of the non-rectangular image are linearly inclined. Therefore, an amount of decrease in the width of the non-rectangular image in the vehicle vertical direction is constant. Thus, Watanabe does not disclose or suggest that "the non-rectangular image is generated such that a width of the non-rectangular image in the vehicle vertical direction is larger in a first part of the nonrectangular image compared with a second part of the non-rectangular image," and "the upper curved portion of the non-rectangular image and the lower curved portion of the nonrectangular image are curved in opposite directions such that an amount of decrease in the vehicle vertical direction image width of the non-rectangular image increases from the first part to the second part," as recited in claim 1.”
Examiner respectfully disagrees. Watanabe at least in Fig. 9 below and pars. [0033, 0039, 0043], teaches the captured image (rectangular image) captured by the rearview camera 11 is displayed as a center image 211, a right-side image 212 disposed on the right side of the center image 211 and having an approximately parallelogram shape, and a left-side image 213 disposed on the left side of the center image 211 and having an approximately parallelogram st and 2nd parts) in Watanabe. After the upper-lower edges of image 213 are implemented in curved forms, they are curved towards the center imaginary line of the image with the same length/width of 1st and 2nd parts in Watanabe. The curved shape image would mimic shape of a side mirror. The result of combination would have been predictable.
Applicant’s arguments, with respect to amended limitations, have been fully considered but are not persuasive. Please see detailed rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20120154589) in view of Yoshimatsu (US 20060197843) and further in view of Saito (US 20140043466).
Regarding claim 1, Watanabe teaches: 
A display control device for a vehicle, wherein the display control device is mounted on the vehicle (a captured image (screen image) captured by the rearview camera 11 is transmitted to the electronic control unit 20 to be subjected to a predetermined processing in this electronic control unit 20 and then displayed on a monitor 200 (displaying means) provided in the vehicle interior shown in FIG. 1), and the display control device is configured to: 
generate a non-rectangular image from a rectangular image of an area located rearward of the host vehicle, the rectangular image being captured by a capturing unit mounted on the host vehicle (Watanabe at least in pars. [0033, 0039] and Figs. 3, 6, 8, teaches the captured image captured by the rearview camera 11 is displayed as a center image 211, a right-side image 212 disposed on the right side of the center image 211 and having an approximately parallelogram shape, and a left-side image 213 disposed on the left side of the center image 211 and having an approximately parallelogram shape.)
display the non-rectangular image in a rectangular display area of a display unit (Watanabe at least in par. [0039] and Fig. 3 and Fig. 9, displaying approximately parallelogram shape images 212, 213 on (rectangular) display screen 210).

Watanabe is silent to teach the rectangular (input) image having a horizontal axis that is tilted, and the non-rectangular (output for left/right) image having a horizontal axis that has the same tilt as the horizontal axis of the rectangular image (The missing limitation is an input image which is tilted by a horizontal axis.)
On the other hand, Yoshimatsu teaches the rectangular image having a horizontal axis that is tilted (Yoshimatsu at least in Fig. 3A below, input of tilted image.)
    
    PNG
    media_image1.png
    362
    425
    media_image1.png
    Greyscale


Watanabe at least in Fig. 9 and pars. [0060-0061], for rearward non-rectangular shape image 213, teaches an upper edge of the non-rectangular image and a lower edge of the non-rectangular image, which opposes the upper edge, and the upper edge portion and the lower edge portion both (going/heading) towards an imaginary line passing through the non-rectangular image between the upper edge and the lower edge, 
the non-rectangular image is generated such that a width of the non-rectangular image in the vehicle vertical direction is larger in a first part of the non-rectangular image compared with a second part of the non-rectangular image (Watanabe in Fig. 9 below, 1st and 2nd parts pointed by dash arrows), and
the upper curved portion of the non-rectangular image and the lower curved portion of the non-rectangular image are moved/headed curved in opposite directions such that an amount of decrease in the vehicle vertical direction image width of the non-rectangular image increases from the first part to the second part (Watanabe in Fig. 9 below, the upper and lower edges pointed by solid arrows, 1st and 2nd parts pointed by dash arrows).

    PNG
    media_image2.png
    490
    553
    media_image2.png
    Greyscale


Watanabe in view of Yoshimatsu is silent to teach
an upper edge of the non-rectangular image includes an upper curved portion where no point on the upper curved portion has a tangent that is parallel to the upper edge, a lower edge of the non-rectangular image, which opposes the upper edge, includes a lower curved portion where no point on the lower curved portion has a tangent that is parallel to the lower edge, and the upper curved portion and the lower curved portion both curve towards an imaginary line passing through the non-rectangular image between the upper edge and the lower edge (The missing limitations are the upper and lower edge portions are curved portions.)

    PNG
    media_image3.png
    232
    357
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    246
    359
    media_image4.png
    Greyscale

On the other hand, Saito in in par. [0039], Figs. 4 and 6 above teaches the upper and lower edge portions are curved portions. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to apply curve display form for an image in Saito onto the two straight upper-lower edges of image 213 while keeping its shape in Watanabe. After the upper-lower edges of image 213 are implemented in curved forms, they are curved towards the center imaginary line of the image. The curved shape image would mimic shape of a side mirror. The result of combination would have been predictable.

Regarding claim 21, Watanabe in view of Yoshimatsu and Saito teaches:
The display control system according to claim 1, wherein a shape of the upper curved potion mirrors a shape of the lower curved portion with respect to the imaginary line. (Saito 

Regarding claim 2, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the first part corresponds to a first area located rearward of the host vehicle, and the second part corresponds to a second area located rearward of the host vehicle, the first area being closer to the host vehicle than the second area (Watanabe in Fig. 9 and pars. [0060-0061], for rearward non-rectangular shape image 213, its vertical right edge closer to the center of the host vehicle is larger than its left edge).

Regarding claim 3, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the display control device is configured to generate the non-rectangular image by compressing a part of the rectangular image (Watanabe at least in Figs 6, 8-9 and pars. [0060-0062], compressing a part of the rectangular image in to left edge area of the image 213.)

Regarding claim 4, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the display control device is configured to generate the non-rectangular image by extracting a part of the rectangular image from the rectangular image (Watanabe at least in par. [0079], the right-side image 212 and the left-side image 213 may be subjected to such an image modification as described above image cut from a predetermined image in accordance with the shape desired to be displayed in the display screen.)

    PNG
    media_image5.png
    336
    438
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    265
    373
    media_image6.png
    Greyscale

Regarding claim 5, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the display control device is configured to display a part included in the rectangular display area of the display unit in a color approximate to a color of an outer frame that surrounds the rectangular display area, the part being an area in which the non-rectangular image is not displayed (Yoshimatsu at least in Figs. 3B, 5B above and pars. [0059-0063], teaches filling the regions 204 with a desired background color… to select as a background color a color which is identical with majority one of the colors represented by the pixels reproduced or contained around, or in the vicinity of, the regions 204, e.g., the edges of the image… to reproduce the background colors and any desired image stored in the storage 30 and then select and set one of the background colors adequate for the image. Watanabe Fig. 9 above and pars. [0060-0061], for rearward non-rectangular shape images 212-213. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try filling empty regions of the 

Regarding claim 6, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the display control device is configured to display a part included in the rectangular display area of the display unit in the same color as a color of an outer frame that surrounds the rectangular display area, the part being an area in which the non-rectangular image is not displayed. (Similar to rationale rejection in claim 5 is applied here. Watanabe’s right-side image 212 and the left-side image 213 in Fig. 9 above are displayed with image regions that are not displayed (because of desired image shape) are displayed with desired same background color as outer image frame in Yoshimatsu Fig. 5.)

    PNG
    media_image7.png
    666
    568
    media_image7.png
    Greyscale

Regarding claim 7, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 2, wherein the display control device is configured to generate the non-rectangular image by compressing the rectangular image such that a compression ratio of the rectangular image gradually increases from the first part to the second part, in the vehicle vertical direction (Watanabe at least in pars. [0058, 0062] and Figs. 3, 9 above shows within marked circle area with 2 arrows markings in the left non-rectangular image 213 that there is a compression ratio compressing gradually increases from the right arrow (first part) to the left arrow (second part) of the image.) 

Regarding claim 8, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 2, wherein the non-rectangular image is generated such that the width of the non-rectangular image in the vehicle vertical direction is reduced gradually from the first part to the second part (Watanabe Fig. 9 and pars. [0060-0061], for non-rectangular shape image 213, its vertical width is gradually reduced from the vertical right edge (first part) to the vertical left edge (second part)).

Regarding claim 9, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control device according to claim 1, wherein the display unit is an electronic mirror and the capturing unit is a sensor positioned on a side of the host vehicle (Watanabe pars. [0043, 0077], The display screen 210 provided by the vehicle surrounding monitor apparatus 50 according to the instant embodiment is configured to cause the driver to grasp the situations of the rear side and the right and left sides of the vehicle, as if the driver were viewing them in a triple mirror having right and left mirrors held to the center mirror at a predetermined angle… a right-side camera for capturing the rear right-side view of the vehicle 100 and a left-side camera for capturing the rear left-side view of the vehicle 100 may also be provided.)
Regarding claims 10-11, it recites similar limitations of claim 1 but in different forms. The rationale of claim 1 rejection is applied to reject claims 10-11.

Regarding claim 12, Watanabe in view of Yoshimatsu and Saito teaches:
The display control device according to claim 1, wherein the tilt of the horizontal axis of the rectangular image corresponds to a rotation of the capturing unit around its optical axis (Yoshimatsu at least in Figs. 2 and par. [0051], teaches the rotation or tilt (the horizontal axis of the rectangular image) of the camera 10 occurring about its own optical axis.)

Regarding claim 13, Watanabe in view of Yoshimatsu and Saito teaches:
The display control device according to claim 1, wherein a horizontal axis of the non-rectangular image is titled such that the horizontal axis of the non-rectangular image of the non-rectangular image is not parallel to an outer edge of the rectangular display area (Watanabe at least in Fig. 3 and Fig. 9 above teaches the compressed horizontal lines are not parallel to outer edge of the rectangular display area.)

Regarding claim 14, Watanabe in view of Yoshimatsu and Saito teaches:
The display control device according to claim 13, wherein the tilt of the horizontal axis of the non-rectangular image corresponds to a rotation of the capturing unit around its optical axis (Yoshimatsu at least in Figs. 2, 3 and par. [0051], teaches the rotation or tilt (the horizontal axis of the rectangular image - the non-rectangular image in Watanabe) of the camera 10 occurring about its own optical axis.)

Regarding claim 15, Watanabe in view of Yoshimatsu and Saito teaches:
The display control device according to claim 12, wherein
a horizontal axis of the non-rectangular image is titled such that the horizontal axis of the non-rectangular image of the non-rectangular image is not parallel to an outer edge of the rectangular display area (Watanabe at least in Fig. 3 and Fig. 9 above teaches the compressed horizontal lines are not parallel to outer edge of the rectangular display area.), and
the tilt of the horizontal axis of the non-rectangular image corresponds to the rotation of the capturing unit around its optical axis (Yoshimatsu at least in Figs. 2, 3 and par. [0051], teaches the rotation or tilt (the horizontal axis of the rectangular image - the non-rectangular image in Watanabe) of the camera 10 occurring about its own optical axis.).

Regarding claim 17, Watanabe in view of Yoshimatsu and Saito teaches:
The display control device according to claim 1, wherein the horizontal axis of the rectangular image includes a road surface or horizon line of the rectangular image (Yoshimatsu at least in Fig. 2, input image with tilted horizontal axis including a horizontal line of arms from the object 202.)

Regarding claims 18-19, it recites similar limitations of claims 5-6 but in different form. The rationale of claims 5-6 rejection is applied to reject claims 18-19.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Yoshimatsu and Saito as applied to claim 10 above, and further in view of Hönninger (WO 2015158416).
Regarding claim 20, Watanabe in view of Yoshimatsu and Saito teaches: 
The display control system according to claim 10.
Watanabe in view of Yoshimatsu is silent to teach the display unit is mounted on a door of the vehicle.
On the other hand, Hönninger at least in Abstract and Fig. 2, teaches the display unit is mounted on a door of the vehicle (screen 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement mount a side rearview display on a door of the vehicle as disclosed by Hönninger, with Watanabe in view of Yoshimatsu’s vehicular display system. The combination provides a rearview device with an ergonomically favorable arrangement, which also restricts or not a field of view of a driver only marginal (Hönninger last paragraph of page 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619